
	

114 HRES 275 IH: Supporting the goals and ideals of National Asian and Pacific Islander HIV/AIDS Awareness Day.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 275
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2015
			Ms. Bordallo (for herself, Mr. Lowenthal, Mr. Ted Lieu of California, Ms. Lee, Mr. Honda, Mr. Rangel, Mr. Pierluisi, Mr. Grijalva, Mr. Smith of Washington, Mr. Takano, Mr. Schiff, Ms. Judy Chu of California, Mrs. Radewagen, and Mr. McDermott) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National Asian and Pacific Islander HIV/AIDS Awareness Day.
	
	
 Whereas Asian Americans, Native Hawaiians, and Pacific Islanders are the fastest growing racial or ethnic groups in the United States and constitute diverse communities including more than 50 different ethnic sub-groups speaking more than 100 languages and dialects;
 Whereas the rates of HIV diagnoses for Asian Americans increased to 6.0 per 100,000 from 2009 through 2013, reflecting that Asian Americans were one of only two racial/ethnic groups in which rates increased;
 Whereas Native Hawaiians and Pacific Islanders had the 4th highest estimated rates of HIV diagnoses (12.7 per 100,000 people) in the United States by race and ethnicity, from 2009 through 2013;
 Whereas recent CDC estimates indicate that among people living with HIV/AIDS, 22 percent of Asian Americans, and 27 percent of Native Hawaiians and Pacific Islanders, are unaware they are infected with HIV;
 Whereas Asian Americans, Native Hawaiians and Pacific Islanders have the highest percent of adults who have never been tested for HIV, as 7 in 10 have never been tested for HIV in 2012;
 Whereas 36 percent of HIV diagnoses among Asian Americans, Native Hawaiians, and Pacific Islanders progressed to AIDS in less than 12 months in 2010;
 Whereas the CDC estimates that through 2013, 15,525 Asian Americans and 1,311 Native Hawaiians and Pacific Islanders have been diagnosed with HIV/AIDS;
 Whereas significant barriers remain for accessing culturally and linguistically competent services, especially HIV testing;
 Whereas HIV/AIDS stigma and discrimination continues to be a growing problem in all communities, including the Asian American, Native Hawaiian, and Pacific Islander community;
 Whereas HIV/AIDS stigma and discrimination increases risk-taking behavior and prevents people from accessing the HIV/AIDS services and support they need;
 Whereas the National HIV/AIDS Strategy released in July 2010 established the three primary goals of reducing HIV incidence, increasing access to care, and optimizing health outcomes and reducing HIV-related health disparities, including specific strategies focused on Asian American, Native Hawaiian, and Pacific Islander populations, such as targeted and disaggregated surveillance and stigma prevention efforts and interventions targeted to the men who have sex with men community;
 Whereas the development of the Minority AIDS Initiative in 1998 to coordinate funding, capacity building, and prevention, care, and treatment services within African-American, Hispanic, Asian American, Pacific Islander, and Native American communities has assisted with the development of leadership in minority community-based organizations, provided culturally and linguistically competent HIV/AIDS prevention, care, and treatment services, developed community capacity and infrastructure, promoted technical assistance and resources, and raised awareness among Asian American, Native Hawaiian, and Pacific Islander communities; and
 Whereas, on May 19, 2015, community members from all ethnic groups will come together in recognition of the eleventh annual National Asian and Pacific Islander HIV/AIDS Awareness Day: Now, therefore, be it
	
 That the House of Representatives— (1)supports the observance of National Asian and Pacific Islander HIV/AIDS Awareness Day to honor the memory of the estimated 3,477 Asian Americans and 361 Native Hawaiians and Pacific Islanders with HIV/AIDS in the United States who have died, through 2012, as well as the estimated 11,075 Asian Americans and 883 Native Hawaiians and Pacific Islanders who are still living with HIV, through 2012;
 (2)recognizes the importance of culturally and linguistically competent services as a core element in reducing HIV/AIDS rates in Asian American, Native Hawaiian, and Pacific Islander communities;
 (3)recognizes the importance of addressing the gaps in research and data in order to fully understand the HIV/AIDS epidemic in Asian American, Native Hawaiian, and Pacific Islander communities; and
 (4)recognizes the people across the United States infected and affected by HIV/AIDS who are commemorating this day with community-wide activities and who work to reduce the impact of HIV/AIDS on Asian American, Native Hawaiian, and Pacific Islander communities across the United States and the United States affiliated Pacific Island jurisdictions.
			
